   Case 3:17-cv-01930-B Document 92 Filed 08/26/19               Page 1 of 6 PageID 1376




UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF TEXAS
DALLAS DIVISION

EXXON MOBIL CORPORATION;
EXXONMOBIL DEVELOPMENT COMPANY;
and EXXONMOBIL OIL CORPORATION,

                         Plaintiffs,

           - against -

STEVEN MNUCHIN, in his official capacity as
                                                      No. 3:17-cv-1930
the Secretary of the United States Department of
                                                      The Honorable Jane Boyle
the Treasury; ANDREA M. GACKI, in her offi-
cial capacity as the Director of the United States
Department of the Treasury’s Office of Foreign
Assets Control; and UNITED STATES
DEPARTMENT OF THE TREASURY’S
OFFICE OF FOREIGN ASSETS CONTROL,

                         Defendants.


            PLAINTIFFS’ SEALED MOTION FOR SUMMARY JUDGMENT

       Pursuant to Federal Rule of Civil Procedure 56 and Local Rules 56.1-56.5, Plaintiffs Exxon

Mobil Corporation, ExxonMobil Development Company, and ExxonMobil Oil Corporation

(collectively, “ExxonMobil”) file this Motion for Summary Judgment. To the extent that they are

not set forth in this Motion, each of the required matters in Local Rule 56.3(a) is set forth in

ExxonMobil’s Memorandum of Law in Support of Motion for Summary Judgment filed

concurrently with this Motion.

                                           SUMMARY

       The Office of Foreign Assets Control (OFAC) issued a penalty notice to ExxonMobil on

July 20, 2017, for allegedly violating the Ukraine-related sanctions regulations when it signed

certain documents with a non-sanctioned Russian oil company, Rosneft, in 2014. The Ukraine-
   Case 3:17-cv-01930-B Document 92 Filed 08/26/19                 Page 2 of 6 PageID 1377




related sanctions regulations prohibited dealing in the blocked property of certain designated

individuals, including Igor Sechin, the president of Rosneft, but did not prohibit any dealings with

Rosneft or Rosneft’s property.

       ExxonMobil is entitled to summary judgment on its claim, brought pursuant to the

Administrative Procedure Act, 5 U.S.C. § 706(2)(A), that OFAC’s penalty notice is arbitrary and

capricious and otherwise not in accordance with law.

       Further, ExxonMobil is entitled to summary judgment on its claim, brought pursuant to the

Administrative Procedure Act, 5 U.S.C. § 706(2)(B), and the Due Process Clause of the Fifth

Amendment of the United States Constitution, that the penalty notice was issued without fair

notice, contrary to ExxonMobil’s constitutional right.

                            SUMMARY JUDGMENT EVIDENCE

       The Motion is based on the accompanying Memorandum, the Revised Administrative

Record lodged with the Court by Defendants on August 12, 2019, the summary judgment evidence

contained in the Appendix in Support of ExxonMobil’s Motion for Summary Judgment (filed

concurrently with this Motion), as well as the pleadings, evidence, and papers on file with the

Court, of which ExxonMobil requests the Court to take judicial notice.

                            SUMMARY JUDGMENT GROUNDS

       ExxonMobil moves for summary judgment in its favor on each of its claims on the

following grounds:

         I.    The Challenged Conduct Did Not Violate the Ukraine-Related Sanctions
               Regulations.

                   A. ExxonMobil did not deal in the blocked property of a specially designated
                      national. See Memorandum at Argument § I.A.

                   B. ExxonMobil did not deal in any services of, or receive any services from, a
                      specially designated national. See Memorandum at Argument § I.B.

                                                 2
Case 3:17-cv-01930-B Document 92 Filed 08/26/19             Page 3 of 6 PageID 1378




             C. Contemporary White House and Treasury statements confirm that
                Executive Order 13661 was intended to sanction designated individuals
                only in their individual capacities and to block only their personal assets,
                not the property of companies that those individuals might manage. See
                Memorandum at Argument § I.C.

             D. In its penalty notice, OFAC ignored the dispositive legal question of
                whether the Ukraine-related sanctions regulations apply to actions taken by
                a specially designated national in his capacity as a representative of a non-
                blocked entity. See Memorandum at Argument § I.D.

             E. OFAC’s interpretation of the Ukraine-related sanctions regulations is not
                entitled to deference. See Memorandum at Argument § I.E.

    II.   By Imposing Penalties on ExxonMobil, OFAC Drew Arbitrary and Capricious
          Distinctions that Contradicted Earlier Positions of the Treasury Department.

             A. OFAC’s decision to impose penalties was inconsistent with the Treasury
                Department’s earlier statements that U.S. persons may lawfully interact
                with Sechin in his capacity as a member of Rosneft’s board. See
                Memorandum at Argument § II.A.

             B. OFAC’s decision to impose penalties drew arbitrary and capricious
                distinctions between substantively indistinguishable conduct. See
                Memorandum at Argument § II.B.

   III.   By Failing to Provide Fair Notice of Its Interpretation of the Ukraine-Related
          Sanctions Regulations, OFAC Violated Due Process.

             A. The plain text of Executive Order 13661 does not provide ascertainable
                certainty of OFAC’s current interpretation. See Memorandum at Argument
                § III.A.

             B. The contemporaneous statements of White House and Treasury officials
                preclude a finding of fair notice. See Memorandum at Argument § III.B.

             C. OFAC did not adopt its current interpretation or publicly disclose it until
                after ExxonMobil executed the Rosneft documents. See Memorandum at
                Argument § III.C.




                                          3
   Case 3:17-cv-01930-B Document 92 Filed 08/26/19               Page 4 of 6 PageID 1379




                                 REQUEST FOR HEARING

       Pursuant to Rule II.F of this Court’s procedures, ExxonMobil respectfully requests a

hearing on ExxonMobil’s Motion, as ExxonMobil believes that a hearing would be of assistance

to the Court in ruling on the Motion. Pursuant to Rule I.I of this Court’s procedures, ExxonMobil

intends to meet and confer with Defendants on potential dates and times for the hearing and will

provide further written notice to the Court once such conferencing has occurred.

                                CONCLUSION AND PRAYER

       ExxonMobil respectfully requests that the Court grant ExxonMobil’s Motion, enter

summary judgment in its favor on its claim pursuant to 5 U.S.C. § 706(2)(A) and on its claim

pursuant to 5 U.S.C. § 706(2)(B) and the Due Process Clause of the Fifth Amendment of the United

States Constitution, declare the penalty notice unlawful, vacate the penalty notice, and enjoin

Defendants from enforcing it.

                                             Respectfully submitted,

                                             /s/Nina Cortell

                                             Shannon Ratliff
                                             State Bar No. 16573000
                                             sratliff@ratlifflaw.com
                                             Davis, Gerald & Cremer
                                             600 Congress Avenue, Suite 3100
                                             Austin, TX 78701
                                             (512) 493-9600
                                             Fax: (512) 493-9625

                                             Nina Cortell
                                             State Bar No. 04844500
                                             nina.cortell@haynesboone.com
                                             Haynes & Boone, LLP
                                             2323 Victory Avenue, Suite 700
                                             Dallas, TX 75219
                                             (214) 651-5579
                                             Fax: (214) 200-0411


                                               4
Case 3:17-cv-01930-B Document 92 Filed 08/26/19    Page 5 of 6 PageID 1380




                                 Neil H. MacBride
                                 District of Columbia Bar No. 439137
                                 neil.macbride@davispolk.com
                                 Davis Polk & Wardwell LLP
                                 901 15th Street, N.W.
                                 Washington, DC 20005
                                 (202) 962-7030
                                 Fax: (202) 962-7118
                                 Admitted pro hac vice

                                 Antonio J. Perez-Marques
                                 New York Bar No. 4168571
                                 antonio.perez@davispolk.com
                                 Davis Polk & Wardwell LLP
                                 450 Lexington Avenue
                                 New York, NY 10017
                                 (212) 450-4559
                                 Fax: (212) 701-5559
                                 Admitted pro hac vice

                                 Kannon K. Shanmugam
                                 District of Columbia Bar No. 474304
                                 kshanmugam@paulweiss.com
                                 Paul, Weiss, Rifkind, Wharton & Garrison LLP
                                 2001 K Street, N.W.
                                 Washington, DC 20006
                                 (202) 223-7300
                                 Fax: (202) 204-7397
                                 Admitted pro hac vice

                                  Patrick J. Conlon
                                  Exxon Mobil Corporation
                                  State Bar No. 24054300
                                  patrick.j.conlon@exxonmobil.com
                                  22777 Springwoods Village Parkway
                                  Spring, TX 77389
                                  (832) 624-6336
                                  Admitted pro hac vice

                                 Attorneys for Exxon Mobil Corporation,
                                 ExxonMobil Development Company, and
                                 ExxonMobil Oil Corporation




                                   5
   Case 3:17-cv-01930-B Document 92 Filed 08/26/19                 Page 6 of 6 PageID 1381




                                CERTIFICATE OF SERVICE

       This is to certify that on this 19th day of August 2019, a true and correct copy of the

foregoing document was filed electronically via the CM/ECF system, which gave notice to all

counsel of record pursuant to Local Rule 5.1(d).


                                              /s/Nina Cortell
